Citation Nr: 1706737	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a left Achilles tendon injury.

2. Entitlement to service connection for a left leg disability, claimed as secondary to residuals of a left Achilles tendon injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

This case was last remanded by the Board in March 2014 for further evidentiary development.


FINDINGS OF FACT

1. A __is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2. A ___ is not caused or aggravated by a service-connected disease or injury, nor is it directly related to any incident in service.


CONCLUSIONS OF LAW

1. A ____ was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. A ___ is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO provided a notice letter to the Veteran in October 2009.  The claim was last adjudicated by way of an August 2014 Supplemental Statement of the Case (SSOC).

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because VA has obtained all medical records identified by the Veteran as relevant.  In this regard, his service treatment records have been obtained to the extent possible.  Post service treatment records have also been associated with the claims file.  Neither the Veteran nor his representative suggests that there are any outstanding records that need to be sought prior to the adjudication of the claim.  

The Veteran has undergone VA examinations in connection with this appeal, including in November 2009, and has since obtained several addendum medical opinions to ensure that there is an adequate opinion of record addressing nexus.  The Board finds that this examination and the latest addendum medical opinion (from the same examiner who examined him in November 2009) adequate to decide the appeal.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and ultimately in August 2014 provided a medical opinion regarding the most likely etiology of the left ankle/left leg injuries. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2).  Because the evidence of record is otherwise adequate to fully resolve the appeal, no further VA examination is necessary.  See 38 C.F.R. § 3.159 (c)(4).

As noted above, VA provided the Veteran with a hearing before the Board.  During the July 2012 hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board also finds that there was substantial compliance with the March 2014 Board remand directives.  Specifically, as the Board found the November 2009 private medical opinion by Dr. J. M. and November 2009 VA medical opinion and July 2011 and January 2012 VA addendum medical opinions to be inadequate to properly adjudicate these claims, an addendum medical opinion was sought from Dr. J.M.  The August 2014 addendum medical opinion from Dr. J.M., as indicated, is adequate to resolve the appeal.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time. 

II. Analysis

The Veteran is seeking service connection for (1) residuals of a left Achilles tendon injury on a direct basis and (2) a left leg disability, claimed as secondary to residuals of a left Achilles tendon injury.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  
See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, service connection must be denied because the preponderance of the competent and credible evidence of record weighs unfavorably against the claim, specifically with respect to the requirement of a link (or "nexus") to service.  The reasons and bases resulting in this determination are as follows.  

The record establishes a present diagnosis of _______.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.

The Board does not refute that the second element of the service connection claim is met, thus, in-service incurrence of a disease or injury, is established.  

Unfortunately, service connection cannot be awarded as the claim fails to meet the nexus element as the evidence does not show a connection between the hammertoes of the right foot and an event in service, to include any sort of relationship (causation or aggravation) between the hammertoes and the service-connected plantar warts.





His rationale is understandable to the Board and assists in the sufficiency of the evidence for deciding the claim.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).

Furthermore, an expert opinion is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question.  See Monzingo, 26 Vet. App. at 109 (Kasold, C.J., concurring) (internal citations omitted).  There is no reasons-or-bases requirement for medical examiners, and medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based.  Id.  In this case, the examiner considered the Veteran's medical history, statements as to his symptomatology, and supplied an opinion based upon known facts of the Veteran and medical principles as applied to those facts.  Essentially, the examiner attributes the etiology of the hammertoes to his age, while acknowledging that there are other contributing factors (all unrelated to service).  


The Board has also considered the Veteran's statements regarding nexus; however, the Veteran is ultimately not competent to assert a medical relationship between _____, despite being competent to describe that he noticed having pain in his left ankle in service.  See Jandreau, 492 F.3d at1376-77.  In this regard, it is a complex medical question to determine whether such a cause-and-effect relationship exists between the Veteran's hammertoes and service or whether the hammertoes were caused or aggravated by his service-connected warts.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms; his post-service symptomatology; and the medical significance of these factors in the context of his current condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to establish a nexus.  As such, his opinion does not tend to increase the likelihood of a positive nexus between his current hammertoes and service/service-connected disability.  .


Lastly, the Board notes that the current diagnosis of hammertoes is not a chronic disease listed in 3.309(a).  Accordingly, a nexus cannot be established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303 (b) or § 3.307(a).  In any event, the fact that a physician explained the lack of connection between the hammertoes and service, and also given the multi-year gap between service and when hammertoes first became an issue for the Veteran post-service (1990s), the Board finds that the probative evidence of record demonstrates that hammertoes of the right foot did not have its clinical onset in service.  Further, although arthritis of the right foot was noted on the November 2015 VA examination report, arthritis is not shown before then.

In sum, the preponderance of the evidence shows that the hammertoes of the right foot did not have its clinical onset in service; they began after service and is unrelated to service and also unrelated to his service-connected plantar warts.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the claim must be denied.





The November 2009 private medical opinion by Dr. J. M. and November 2009 VA medical opinion and July 2011 and January 2012 VA addendum medical opinions are inadequate to properly adjudicate these claims on appeal. 

Dr. J. M. acknowledged that the Veteran suffered an Achilles tendon rupture in July 2009 which necessitated the need for surgery and "was most likely due to previous micro tears of [the] Achilles tendon sustained during [service]."

Following the November 2009 VA orthopedic examination, the VA examiner diagnosed the Veteran with left Achilles status post residuals of left Achilles tendon surgery.  It was opined that this disability is not caused by or a result of the Veteran's military service based upon the history and physical examination of the Veteran, review of the claims file, and the in-service February 2005 examination which revealed the normal extremity was normal.  In the July 2011 addendum opinion, the same examiner specified that the Veteran's service treatment records had no evidence or complaints or treatments of a left ankle or left Achilles tendon condition prior to military discharge.  Moreover, in the January 2012 addendum opinion, the same examiner acknowledged review of Dr. J. M.'s opinion and that his prior medical opinion remains unchanged since July 2011.

In contrast, review of the service treatment records demonstrate that in April 2004, the Veteran twisted his ankle while running.  There was swelling of the left ankle, full range of motion, 5/5 strength, negative x-ray results, and treatment with ace wrap and Ibuprofen.  An April 2004 Training Temporary Duty Restriction Form also noted the diagnosis of ankle sprain.  

As a result, the Board finds that these private and VA medical opinions, discussed above, are based on an inaccurate factual history, specifically with regard to the absence of consideration for the documented in-service April 2004 diagnosis and treatment for left ankle sprain.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, to the extent that J. M.'s finding of micro tears of the Veteran's left Achilles tendon sustained during service is related to the in-service left ankle sprain, that is a medical question that cannot be answered by the Board.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c).  As a result, the Board finds that an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  










ORDER

Service connection for residuals of a left Achilles tendon injury is denied.

Service connection for a left leg disability, claimed as secondary to residuals of a left Achilles tendon injury, is denied.





______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


